Citation Nr: 1034283	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an effective date earlier than October 3, 2005 for 
the award of a 50 percent rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to April 
1982.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded a 50 percent rating for sinusitis, effective 
October 3, 2005.

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim.

In this case, the RO awarded the Veteran a 50 percent rating for 
sinusitis in conjunction with his claim for an increased 
evaluation received on October 3, 2005.  However, in a letter 
received December 26, 2000, the Veteran requested "reevaluation 
of my service connected (SC) conditions" which included 
sinusitis at that time.  Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant may be considered an informal 
claim.  38 C.F.R. § 3.155 (2009).  The Board considers the 
December 2000 letter as a claim for an increased rating for 
service-connected sinusitis.  Such claim remained pending until 
such time as a claim for increased rating for sinusitis was 
adjudicated-in this case, the appealed April 2006 decision 
confirming the evaluation for sinusitis and the November 2007 
decision granting the 50 percent rating.  "[A] reasonably raised 
claim remains pending until there is 
. . . an explicit adjudication of a subsequent 'claim' for the 
same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007).  However, in adjudicating the claim, the RO only 
considered evidence contemporaneous with the October 3, 2005 
claim to see if the Veteran's disability met the criteria for a 
higher rating from that date.  As the Veteran's claim for an 
increased rating was actually pending since December 2000, remand 
is necessary for consideration of evidence dating contemporaneous 
to the December 2000 claim to determine whether an effective date 
based on that claim is warranted.  

The Board notes that VA treatment records dating since August 
2003 are in the claims file, but records dating contemporaneous 
to the December 2000 claim are not.  On remand, relevant VA 
treatment records dating since December 1999 should be obtained 
and the Veteran should be asked to identify any other care 
providers who treated his sinusitis since December 1999.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for sinusitis since December 1999.  
After securing any necessary release, the 
RO/AMC should request any relevant records.

2.  Request relevant VA treatment records from 
the VA Medical Center in Albuquerque, New 
Mexico dating from December 1999 to August 
2003.

3.  After the above has been completed to the 
extent possible, the record should again be 
reviewed.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


